Citation Nr: 0300384	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-16 339	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for residuals of total 
colectomy with ileostomy for ulcerative colitis with 
dysplasia and adenocarcinoma, to include as secondary to 
service-connected hemorrhoid disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In that rating decision, the RO 
denied an increased rating for the veteran's service-
connected hemorrhoids and denied service connection for 
ulcerative proctitis on a direct and secondary basis.  The 
veteran appealed to the Board, and in a decision dated in 
December 2000, the Board denied the increased rating 
claim.  During the course of the appeal, the veteran had 
undergone a coloproctecomy (total colectomy) with 
ileostomy for what had been diagnosed as ulcerative 
colitis with dysplasia and a history of adenocarcinoma of 
the colon.  In December 2000, the Board remanded the 
service connection claim, characterizing the disability as 
residuals of a coloproctectomy with ileostomy for 
ulcerative colitis with low grade dysplasia and 
adenocarcinoma.  During the course of the remand, the 
chart copy of the hospital summary pertaining to the 
surgery was associated with the record, and the Board has 
accordingly framed the issue to reflect its statement of 
the procedure performed, i.e., total colectomy.  The case 
has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Ulcerative colitis with dysplasia and adenocarcinoma 
was first shown many years after service, and a link 
between a colon disorder and service has not been 
demonstrated by any competent evidence.  

3.  The competent medical evidence of record does not show 
a causal relationship between the veteran's ulcerative 
colitis with dysplasia and adenocarcinoma and his service 
connected hemorrhoid disability.  


CONCLUSIONS OF LAW

1.  Ulcerative colitis with dysplasia and adenocarcinoma 
was not incurred in or aggravated by active service, nor 
may colon cancer be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).  

2.  The veteran's ulcerative colitis with dysplasia and 
adenocarcinoma was not proximately due to or the result 
of, nor was it aggravated by, his service-connected 
hemorrhoids.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.159, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and regulations

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This legislation is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002), and it essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  The law also provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The law 
also includes new notification provisions, which require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
The provisions of the law pertaining to the duty to notify 
and the duty to assist are codified at 38 U.S.C. § 5103 
and § 5103, and the pertinent regulation may be found at 
38 C.F.R. § 3.159 (2002).  

After reviewing this case, the Board is satisfied that the 
requirements of this new law and its implementing 
regulation have been met.  The record shows that the Board 
remand of December 2000 advised veteran of the passage of 
the VCAA.  It also served to notify him, as had a prior RO 
letter in December 1998, that medical evidence showing a 
connection between his service-connected hemorrhoids and 
his claimed disability was needed to substantiate his 
claim.  In addition, through the statement of the case and 
supplemental statements of the case (SSOCs), the veteran 
was informed of the specific law and regulations governing 
entitlement to the benefit he seeks.  The RO requested 
that the veteran provide medical evidence from private 
health care providers and notified him that VA would 
obtain evidence kept by VA or any other federal government 
agency.  The veteran informed the RO that he had received 
only VA heath care, and the RO has obtained those records 
identified as relevant to this matter.  The veteran also 
has been examined for VA purposes in connection with his 
claim, and a relevant medical opinion has been obtained.  
Under these circumstances, it may be concluded that VA's 
obligation to provide appropriate notice to the veteran 
and to develop his claim has been satisfied.  See 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, including malignant tumors, may be presumed to 
have been incurred during service if they become manifest 
to a compensable degree within a year after separation 
from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  No conditions other than 
those listed in 38 C.F.R. § 3.309(a) may be considered 
chronic for purposes of presumptive service connection .  
38 C.F.R. § 3.307(a).  Presumptive periods are not 
intended to limit service connection to diseases so 
diagnosed when evidence warrants direct service 
connection.  In this regard, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability that is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  If a non-service connected 
disorder is aggravated by a service-connected disorder, 
the veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to warrant the grant of service connection based 
on an etiological relationship to a service-connected 
disorder, competent medical evidence must show that such a 
relationship exists.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  

Background

The veteran's service medical records show that he 
underwent surgery for external hemorrhoids in May 1944.  
The service medical records include no complaint, finding 
or diagnosis of proctitis or colitis, and at a VA physical 
examination in June 1946, the veteran's digestive system 
was evaluated as normal.  

A VA hospital summary shows that the veteran was 
hospitalized in July 1959 for excision of internal 
hemorrhoids.  At that time he gave a history of burning, 
irritation and intermittent bleeding from the rectum over 
the past 11 years.  At the time of hospitalization, a 
proctoscopy to 25 cm showed no evidence of pathology 
within the sigmoid colon or the rectum other than internal 
hemorrhoids and external hemorrhoidal tags.  Additionally, 
a VA proctoscopy to 25 cm in August 1969 revealed no 
polyps, ulcers or tumors.  The diagnosis was mild 
pruritus.  

In November 1987, the veteran came to VA with complaints 
of hemorrhoids having become worse with bleeding and 
itching; at that time he gave a one-year history of 
perianal pruritus and bight red rectal bleeding.  On 
examination, there was occult blood in the stool, and the 
veteran under went a flexible short colonoscopy to the 
left transverse colon.  The clinical diagnosis was 
internal and external hemorrhoids and inflammatory 
proctitis.  On tissue examination of multiple biopsies of 
rectal mucosa, the diagnosis was chronic inflammation 
consistent with ulcerative colitis.  Subsequent clinical 
records interchanged the terms ulcerative proctitis and 
ulcerative colitis.  The veteran had VA hospital 
admissions in 1992 for chronic colon polyps and for 
cecectomy in connection with a colon neoplasm.  

Later VA records show a history of colon cancer.  A 
colonoscopy in mid-1997 reportedly showed no recurrence of 
cancer and a history on non-specific proctitis.  In June 
1998, the veteran reported that he had noticed a return of 
symptoms of the proctitis with mild cramping and 
occasional bloody stools.  Findings with a colonoscopy in 
June 1998 included anastomosis at about 120 cm, status 
post right colon resection for cancer with no evidence of 
recurrence or metachronous lesion and moderate proctitis 
at 15 cm.  Treatment continued.  

The physician who conducted a VA examination in January 
1999 reported that he reviewed the veteran's claims file 
in detail and noted that his medical records showed 
nonspecific colitis over the past 10 years with a history 
of colon cancer diagnosed in the early 1990s.   He also 
noted the veteran's problems with hemorrhoids.  After 
examination, the diagnoses were colitis, with symptoms 
presently well controlled on Prednisone, and recurrent 
hemorrhoids with moderate symptoms of burning and itching.  
The physician made no statement about a connection between 
the veteran's hemorrhoids and his colitis.  

In May 1999, the veteran reported that he continued with 
bloody stools and that his hemorrhoids were more irritated 
with the increase in diarrhea.  Flexible sigmoidoscopy 
showed colitis to the splenic flexure, and the assessment 
was recurrent colitis.  The physician noted that the 
veteran's hemorrhoids had been irritated and worsened by 
the proctitis and might be the cause of some of the 
veteran's bleeding.  A colonoscopy in August 1999 showed 
macroscopic colitis from the anus to 35 cm and right colon 
biopsy showed low grade dysplasia consistent with tubular 
adenoma.  Surgery was recommended due to the high risk of 
colon cancer with ulcerative colitis.  At a VA examination 
in September 1999, the veteran reported that he continued 
to have bloody stools and chronic pain.  The examiner 
noted the results of the colonoscopy and on clinical 
examination observed severe hemorrhoids.  

The record shows that in October 1999 the veteran 
underwent a total colectomy with an ileostomy and that the 
rectal area was sewn over during the surgical procedure.  
At a VA examination in December 1999, the physician 
observed that the veteran's hemorrhoids had been 
surgically excised in the process of having a total 
colectomy and permanent ileostomy for ulcerative colitis 
and adenocarcinoma of the colon.  

At a VA examination in April 2002, the physician examined 
the veteran and reviewed his history, noting surgery for 
hemorrhoids in service, the showing of proctitis and 
ulcerative colitis in 1987, surgery for colon cancer in 
1992, rectal proctitis in 1998, and continuing hemorrhoid 
problems followed by additional colonoscopies and surgery 
in 1999 with the finding of colonic dysplasia.  She stated 
that colon cancer was a common association in the setting 
of ulcerative colitis.  She further stated that neither 
the ulcerative colitis nor the adenoma of the colon had 
any relationship to the veteran's internal or external 
hemorrhoids or to his past military service.  

Analysis

In the December 2000 remand and the July 2002 SSOC the 
underlying disability for which service connection is 
being sought was identified as ulcerative colitis.  
Although the veteran's claim was framed in terms of 
ulcerative proctitis, he has not objected to the use of 
the term ulcerative colitis.  Further, as noted above, the 
medical records indicate that the terms have been used 
interchangeably in a clinical setting.  

In this case, the medical evidence of record does not 
show, nor does the veteran contend that proctitis or 
colitis was present in service or that any colon cancer or 
dysplasia was present until many years after service.  

It is the veteran's contention that his proctitis/colitis 
are etiologically related to his service-connected 
hemorrhoids.  Service connection has been granted for 
hemorrhoids with a 10 percent disability rating.  

In order to establish service connection for the disorder 
as claimed, there must be (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence of a nexus between 
the service-connected disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 
8 (1999).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

With respect to element (1), a current disability, it is 
undisputed that the veteran is status post total colectomy 
with ileostomy for ulcerative colitis with dysplasia and 
adenocarcinoma.  It is also undisputed that the veteran is 
service-connected for hemorrhoids.  Thus, elements (1) and 
(2) have therefore been met.  The area of controversy 
revolves around element (3), medical nexus evidence.

On review of the record, the Board finds no medical 
evidence that supports the veteran's claim.  The evidence 
outlined above shows the detailed history of the proctitis 
and ulcerative colitis first diagnosed in 1987, surgery 
for colon cancer diagnosed in 1992 and continuing symptoms 
of proctitis and colitis into 1999 with dysplasia shown on 
biopsy ultimately leading to the total colectomy with 
ileostomy.  The record also documents the veteran's 
continuing hemorrhoid problems until the October 1999 
surgery.  VA obtained the April 2002 medical opinion in 
conjunction with the appeal, but it is squarely against 
the veteran's claim.  The physician reviewed the veteran's 
entire history and concluded that neither the ulcerative 
colitis nor the adenoma of the colon had any relationship 
to the veteran's internal or external hemorrhoids or to 
his past military service.  She further observed that 
colon cancer was commonly associated with ulcerative 
colitis.  

The Board is left with the veteran's own opinion that his 
ulcerative colitis/proctitis with dysplasia and 
adenocarcinoma are related to his service-connected 
hemorrhoids.  It is now well-established that a lay person 
without medical training, such as the veteran, is not 
competent to opine on medical matters such as diagnosis, 
date of onset or cause of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ("competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience).  A veteran's assertions, no 
matter how sincere, are not probative of a nexus between 
the claimed disability and an in-service disease or 
injury, or a service-connected disorder.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  The veteran's 
statements are not, therefore, probative of a nexus 
between his ulcerative colitis with dysplasia and 
adenocarcinoma and his service-connected hemorrhoids.  

In view of the foregoing, the Board finds that there is no 
competent and probative evidence of record that indicates 
that the veteran's proctitis/colitis with dysplasia and 
colon cancer, first present many years after service, is 
etiologically related to any incident of service or to his 
service-connected hemorrhoids.  As the preponderance of 
the evidence is against the claim, the Board must conclude 
that the veteran's ulcerative colitis with dysplasia and 
adenocarcinoma were not incurred in or aggravated by 
active service and that colon cancer may not be presumed 
to have been incurred in service.  The Board must further 
conclude that the veteran's ulcerative colitis with 
dysplasia and adenocarcinoma was not proximately due to or 
the result of, nor was it aggravated by, his service-
connected hemorrhoids.  


						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of total 
colectomy with ileostomy for ulcerative colitis with 
dysplasia and adenocarcinoma is denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

